 SHEET METAL WORKERS LOCAL 75 (OWL CONSTRUCTORS)SheetMetalWorkers'InternationalAssociation,Local UnionNo. 75, AFL-CIO (Owl Construc-tors)andMike BenavidezandEdward LynnSheetMetalWorkers' InternationalAssociation,AFL-CIO;SheetMetal Workers' InternationalAssociation,Local Union No.108, AFL-CIO;and Sheet Metal Workers' International Asso-ciation,Local Union No.509, AFL-CIOandMike Benavidez.Cases 21-CB-8621, 21-CB-8717, and 21-CB-9209July 29, 1988DECISION AND ORDER REMANDINGBY CHAIRMAN STEPHENS AND MEMBERSBABSON ANDCRACRAFrOn February28,1986,AdministrativeLawJudge JamesM.Kennedyissued the attachedOrder dismissing the complaints.The GeneralCounsel fileda requestfor review,and the Re-spondents filed an opposition.The National LaborRelations Board has delegat-ed its authorityin this proceeding to a three-member panel.The Boardhas considered the Order and therecord in light of the request for review and theopposition and has decidedto affirmthe judge'srulings,findings,and conclusions only to the extentconsistentwith thisDecisionand Order.On October 5, 1983,Mike Benavidez filed acharge inCase 21-CB-8621alleging that SheetMetalWorkers'InternationalAssociation,LocalUnionNo.75(Local75)violatedSection8(b)(1)(A) and (2) of theAct by imposing unlawfulinternal union disciplinary measures against him.The charge was later amended to allege that Local75 was operating its dispatch hall in an unlawfuland discriminatory manner.On January 10, 1984,Edward Lynnfiled a charge in Case 21-CB-8717,later amended,alleging the same unlawful conduct,including an allegationthatLocal 75 unlawfullyimposed internaluniondisciplinarymeasuresagainst him. On February 6, 1984,the Acting Re-gional Director for Region 21 consolidated the twocases and issued a consolidated complaint, lateramended.On February 24, 1984, Local 75 filedan answerto the consolidated complaint denying the commis-sion of any unfair labor practices and alleging as anaffirmative defense that the allegationsthatBenavi-dez andLynn had been unlawfully disciplinedwere barred by Section 10(b) of the Act.At the unfair labor practice hearing on Decem-ber 5,1984, the judge dismissed the allegations ofunlawful discipline against Benavidez and Lynn,finding themto be barred by Section 10(b). The381General Counsel tookexception to the ruling onthe record. The other portions of the consolidatedcomplaint remained in effect.At the samehearing,Local 75 moved for theGeneral Counselto make a more definite statementas to those individuals alleged to have been unlaw-fully dispatched. The judge directed the GeneralCounsel to file a bill of particularsand indefinitelypostponed the hearingpending thefiling of suchbill.On August21, 1985,the judge issued an Orderand notice of resumption,ordering that the Gener-alCounsel file a bill of particularsby September 6,1985.On September 4, 1985, the General Counselfiled the bill of particulars.On September 13, 1985, Local 75 fileda motionto dismissthe consolidatedcomplaint asserting thatLocal 75 had been dissolved effectiveMarch 1,1985,and that,accordingly,the issues presented inthe case were moot. The General Counsel opposedthe motion,assertingthat the motionwas prema-ture as there existed a question as towhether Local75 had been succeeded by twodifferent labor orga-nizations and that that questioninvolvedfactualmatters necessitating a hearingbefore a judge.Meanwhile, on April 24,1985, Benavidezhad fileda charge inCase 21-CB-9209,'later amended, al-leging thatSheetMetalWorkers'International As-sociation,Local Union No. 108, AFL-CIO (Local108) andSheetMetalWorkers'International Asso-ciation,Local Union No. 509, AFL-CIO (Local509) had becomelegal successorsto Local 75, andas suchwere liable for remedying the unfair laborpractices attributableto Local 75in Cases 21-CB-8621 and21-CB-8717. Furthermore,the charge al-leged thatLocal 108 wasimplementing the internalunion disciplinary measures imposedby Local 75on Lynn and that Local 509 andthe Internationalhad threatened to impose the internal union disci-plinarymeasurespreviously imposed by Local 75on Benavidez,thereby violatingSection 8(b)(1)(A).On October11, 1985, the General Counsel issueda complaintinCase 21-CB-9209. On October 18,1985,Case 21-CB-9209 was consolidated withCases 21-CB-8621 and 21-CB-8717 and a hearingwas set forDecember 17, 1985.2 At thehearing,evidencewas presented concerning the currentstatus ofLocal 75 and whetherLocals 108 and 509were legal successorsto Local 75 forpurposes of'The chargealso named Sheet Metal'Workers International, AFL-CIO as a party.2 In his order of December10, 1985, the judgedismissed theallega-tions in Case 21-CB-9209 relatingto unlawfulimposition ofinternalunion discipline on the groundsthat the allegations,like the allegations inCases 21-CB-8621 and 21-CB-8717, were barred by Sec 10(b).290 NLRB No. 49 382DECISIONSOF THE NATIONALLABOR RELATIONS BOARDremedying the unfair labor practices alleged in thecomplaints.On February 28, 1986,the judge issued his orderdismissing the complaints in their entirety. Thejudge concluded that Locals 108 and 509 were notlegal successors to Local 75, that Local 75 was nolonger an existing entity that could remedy an al-leged violation of the Act, and that there was noevidence that the General Counsel requested amake-whole remedy that would warrant continu-ation of the case.3Finally,the judge concludedthat there were no outstanding charges against theInternational.4The General Counsel's request for review, whichwas filed on March 21,1986, and the Respondents'opposition raise several issues.Firstwe must con-siderwhether the correctness of the judge's deci-sion to dismiss the allegations of unlawful disciplineon 10(b) grounds is an issue that has been timelyraised to us. If we conclude that it is,we must thenconsiderwhether the judge properly determinedthat such allegations were barred by Section 10(b)of the Act. Finally,we must determine whetherLocals 108 and 509 are successorsto Local 75 forthe purposes of remedying the remaining unfairlabor practice allegations and whether the judgeproperly dismissed Local 75 as a party.1.Turning first to the question whether thejudge'sdismissal of those portions of the com-plaintsallegingunlawful imposition of internalunion disciplinary measures is properly before us,we conclude that it is.At the initial hearing in thismatter on December 5, 1984,in Cases 21-CB-8621and 21-CB-8717,the judge dismissed the above-de-scribed complaint allegations, finding them to betime barred by Section 10(b) of the Act. The Gen-eralCounsel orally excepted to this dismissal atthat time but did not file an interim appeal with theBoard.When the judge dismissed similar allega-tions in Case 21-CB-9209 against Locals 108 and509, he did so reasoning that, upon his bench dis-missal in Cases 21-CB-8621 and 21-CB-8717, heinvited the General Counsel to take an interimappeal,and as the General Counsel did not do so,the bench dismissal, which effectively dismissed adiscrete portion of the complaint,became final onDecember 26, 1984, because a request for review ofthat bench dismissal had not been filed within thetime period set forth in Section 102.27 of theBoard'sRules and Regulations.The Respondents,relying on the judge's dismissal in Case 21-CB-3 The judgebased this finding on the fact that the General Counsel didnot attach the assetsof Local 75.4 It was alleged that the International was only a party to the internalunion discipline portion of the complaint inCase 21-CB-92099209,now assertthat thematter has not beentimely raised to us.The Board'sRules and Regulations,Section102.26,provides:All motions,rulings,and orders shall becomepart of the record . . . . [u]nless expressly au-thorizedby theRules and Regulations, rulingsby theRegional Director or by the administra-tive law judge on motions and/or by the ad-ministrative law judge on objections, andorders in connectiontherewith,shall not beappealeddirectly tothe Boardexcept by spe-cial permissionof theBoard,but shall be con-sidered bythe Board in reviewingthe recordif exception to the rulingor order isincludedin the statement of exceptionsfiledwith theBoard pursuant to section102.46.Section 102.27 further provides:If any motion in the nature of a motion to dis-miss the complaint in its entirety is granted bythe administrative law judge before filing hisdecision,any party mayobtain a review ofsuchaction byfiling a requestthereforwiththe Board in Washington,D.C., stating thegrounds forreview,and immediately on suchfiling shall serve a copythereof on the Re-gional Director and on the other parties.The judge's dismissal of the complaint allegationsdealingwith the unlawful imposition of internaldiscipline against Benavidez and Lynn was not anorder dismissing the complaint in its entirety, sincean extensiveportion ofthe consolidated complaintin Cases 21-CB-8621 and21-CB-8717 remained inissue.Thereforethis situation is governed by Sec-tion 102.26 and not by Section102.27.Pursuant toSection 102.26, a judge's ruling on a motion shallbe consideredby theBoard when the Board re-views the entire record if an exception to thejudge's ruling on that motion is included in theparty's exceptions filed with the Board. Here, theGeneral Counsel has expressly included in the re-quest forreview a request that we reconsider thejudge's dismissal of the allegations concerning un-lawful imposition of internal discipline.Conse-quently,we find that the General Counsel hasacted in accordance with Section 102.26 and the10(b) issue isproperly before us.2.The consolidatedcomplaint againstLocal 75alleges that on December 1, 1982, an InternationalTrialBoardrendered a written decision findingBenavidez and Lynn guilty of internal unioncharges and fining the two of them and barringthem from attendingany of theRespondent'smeet-ings.On June 1,1983,the InternationalGeneral SHEET METALWORKERSLOCAL 75 (OWL CONSTRUCTORS)ExecutiveCouncil upheldthe decision of the Inter-national Trial Board,and onJune 7,1983, the Re-spondent began enforcing the decision of the Inter-nationalTrialBoard as upheldby theInternation-al'sGeneral ExecutiveCouncil.As stated above,Benavidez'original charge was filed onOctober 5,1983, and Lynn's original charge wasfiledon Janu-ary 10,1984.In their motion for dismissal,the Re-spondents allege that the complaint allegationswere time-barred underSection 10(b) because thedisciplinewas imposed on December1,1982. Thejudge found that the portions of the complaint al-leging unlawful internal disciplinewere barred bySection 10(b) on theirface,and thus he did notafford the GeneralCounsel anopportunity topresent evidence concerningthe factsand circum-stances onwhich theallegations-in question werebased.The GeneralCounsel asserts that,if permitted,shewould present the followingevidence:TheCharging Parties were active dissident members ofLocal 75 whowere seeking election tooffice in theupcoming local union electionsto be held in July1983,and the Charging Parties were also activemembers of a dissidentgroup of Local75 memberswho monitored the incumbentofficers'running ofLocal 75.In August and September 1982, internalunion chargeswere filedagainstBenavidez andLynn for allegedlyengaging in conduct detrimentalto the Localat anAugust 2,1982 ratification meet-ing.The International's constitution provides thatwhen local internal union chargesare filed, theLocal will select a local trial board,which willhear the charges and render.a decision that is sub-ject to ratification or rejection of the membership.In the instant case,however, Local 75's trustee re-questedthat theInternational president appoint anInternationalTrial Board to holda hearing on thelocal internal union charges.The InternationalTrial Board rendered its decision on December 1,1982, finding Benavidez and Lynn guilty of the in-ternal union charges.The International Trial Boardimposed a $2000 fine on both Benavidezand Lynnand barred them from participating in any internalunion activities in any manner for aperiod of 4years.Benavidezand Lynn filedan appeal to theInternational president pursuant to the Internation-al'sappellateprocedure,and the president trans-ferredthe appealto theInternationalGeneral Ex-ecutiveCouncil.While the appeal was pending,Benavidez and Lynn continued to campaign active-ly for local officeand to attend all scheduled unionmeetings.On June 1,1983, just 6 days before ascheduled union meeting for the nomination ofLocal officers,theGeneralExecutiveCouncilupheld the ruling renderedby theInternational383Trial Board.WhenBenavidezand Lynn showedup at theJune 7,1983 meeting,they were notifiedfor the firsttime thatLocal 75 wasgoing to startimplementing the internal union disciplinary meas-ures against them and that they were prohibitedfrom attending the nomination meeting.As a directresult,Benavidezand Lynn wereprecluded fromrunning forunion office. Furthermore, from thattime on,Benavidezand Lynn werebarred fromparticipating in any union proceedings.The judgefound that the 10(b) period com-menced to run on December1, 1982,when Benavi-dez andLynn werenotifiedof thedisciplinaryaction being taken against them,and that the unfairlabor practice charges werethus untimely filed.The GeneralCounsel assertsthat the 10(b) perioddid not begin to run untilJune 7,1983,after theInternationalTrialBoardupheld the ruling andLocal 75 notifiedthe Charging Parties that the dis-ciplinary measures would be implementedthen. AsBenavidez' charge was filed within 6 months ofJune 7,1983, the General Counsel asserts that itwas timelyfiled.With respect to Lynn's originalcharge,filedJanuary 10,1984,whichisbeyond 6months ofJune 7, 1983, the GeneralCounsel as-serts that Benavidez'charge issufficiently broad tosupport theallegationsas they pertain to Lynn, be-cause the unlawful conduct alleged to have beenengaged inby Local 75againstBenavidez andLynn is identical.The Boardhas traditionally held that"a chargeconcerning union discipline is not time-barred until6 months after the imposition of the discipline be-comes final,regardless of when the disciplinaryproceeding may have been instituted."MusiciansLocal 66 (Civic Music Assn.),207 NLRB 647, 649(1973),enf. denied on other grounds 514 F.2d 988(2d Cir.1975); see alsoLongshoremenILWU Local30 (U.S.Borax), 223NLRB 1257 (1976), enfd. 549F.2d 698 (9th Cir. 1977). TheBoard,however, an-nounced a new policy inPostal ServiceMarinaCenter, 271NLRB 397 (1984),stating:"Where afinaladverse employment decision is made andcommunicated to an employee-whether the deci-sion is nonrenewal of an employment contract, ter-mination, or other alleged discrimination-the em-ployee is in a position to file an unfair labor prac-tice charge and must do so within 6 months of thattime rather than wait until the consequences of theact become most painful."Postal ServiceMarinaCenter,supra at400. The judgeappliedPostal Serv-iceMarinaCentertothe instant case and concludedthat the charges here were time-barred as the 10(b)period began to run on December 1, 1982, the dayBenavidez and Lynn werenotifiedof the discipli-nary action being taken against them.For the rea- 384DECISIONSOF THE NATIONALLABOR RELATIONS BOARDsons stated below,we find thatPostalServiceMarina Centerdoes not control the instant case andwe conclude that the 10(b) period did not begin torun until June 7,1983,when Local 75 notified theCharging Parties that the General Executive Coun-cil had upheld the International Trial Board's deci-sion.5InPostal ServiceMarina Center,an employer no-tified an employee of its decision to remove theemployee from its employ at a specified futuredate.Subsequently, the employer terminated theemployee's employment on the specified date andplaced the employee on nonpay,nonduty status.Althought the employee had the right to appealthe employer's decision to the Merit Systems Pro-tection Board,an external agency,the employer'sdecision to discharge the employee was from theemployer's position a final adverse employment de-cision.Consequently,althoughtheemployeeavailed himself of the appeal procedures under theMerit Systems Protection Board, which did notrender its decision until a date within the 10(b)period,theBoard reasoned that the employee'scharge should have been filed within 6 monthsafter he received notification from the employerthat he would be removed from his position.In contrast toPostal ServiceMarina Center,inwhich the employer made a final,adverse employ-ment decision,which was appealable, but only toan external agency, here the decision made by theInternational Trial Board was subject to challengewithin the Union and,indeed,pursuant to theUnion's constitution could not be final if appealed.Specifically,the International's constitution, whichwas admitted into evidence,provides for trials inlocal unions unless the general president, in his dis-cretion,orders the accused to be tried by an Inter-nationalTrial Board.In such instances, the deci-sion of the International Trial Board shall be finalexceptfor the right-of-appeal as provided under theconstitution.Furthermore,the constitution pro-vides that any member of any local whose constitu-tional rights are violated by any decision or orderof any legally constituted tribunal of the localunion or council shall have the right to appeal.Consequently,itisapparent from the Interna-tional'sown constitution that a decision by anInternational Trial Board is not final when a partyopts to exercise his right to appeal that decision.Here,both Benavidez and Lynn exercised theirright and appealed the decision against them to theInternationalGeneralExecutiveCouncil.Thus,under the Respondents'own constitution,the deci-° As Chairman Stephen findsPostal Service Marina Centerdistinguish-able from the instant case,he does not pass onwhetherPostal ServiceMarina Centerwas properly decided.Sion of the International Trial Board was not final.Rather,the final adverse decision involving the in-traunion charges did not come until June 1, 1983,when the General Executive Council upheld theInternationalTrialBoard's decision.6This caseisfurtherdistinguishable fromPostalServiceMarina Centerin that here, after the Inter-nationalTrialBoard rendered its decision finingBenavidez and Lynn and barring them from par-ticipating in any internal union activities, theCharging Parties were not notifiedof a specificdatewhen the discipline would be implementedagainst them,nor was there any attempt made toimplement that discipline prior to June 7, 1983.Rather,Local 75 waiteduntil the General Execu-tive Council upheld theInternationalTrial Board'sdecision before barring the Charging Parties fromparticipating in union meetings.Thus,Benavidez'and Lynn's status with the Union remained un-changed while their appeals were pending, and atno time during that period were they given noticeof a specificdate on which their status wouldchange.Under these circumstanceswe findthat no finaldecisionwas made until the General ExecutiveCouncilupheld the InternationalTrial Board's de-cision to discipline Benavidez and Lynn.Thus, wefindthatBenavidez'chargewas filed within 6months of the date when he was notified of thefinaladverse decisionby theGeneral ExecutiveCouncil anditwas thustimely filed.We further find thaton the recordhere Lynn'sallegation, although filed more than 6 months afterthe notificationof theInternational General Execu-tiveCouncil's decision upholding the disciplinarymeasures, may be closely related to the conduct al-leged in Benavidez'timely filed charge,if the Gen-eralCounsel's evidence is credited.SeeBroadcastEmployees NABET Local 531 (Skateboard Produc-tions),245 NLRB638 (1979).Because the judgedid not permit the General Counsel to present herevidence about the circumstances surroundingLynn's situation,it is not possible to be sure thatLynn'sallegation is closely related.Therefore, weremand Lynn's allegation to the judgefor furtherevidence and findingsbothon the merits and onwhether itrelates back to Benavidez'charge andthus is timely.3.Turning tothe successorship question, therecord shows thatLocal75 was chartered in 1974° SeeMachinistsLocal 68 (Holmatic),274 NLRB 757 (1985), in whichthe Board adopted the judge's conclusion that a union trial committee'sfindings and recommended discipline did not constitute a final adversedecision by the union because the union's constitutionspecifically provid-ed that the union membershiphad to votewhether to accept the trialcommittee's findings and recommendeddiscipline. SHEET METAL WORKERSLOCAL75 (OWL CONSTRUCTORS)pursuant to the International constitution to repre-sent trade jurisdictions in the industrial,sign, andkitchen segmentsof the sheetmetal industry, seg-ments that previously had been represented byLocals 108, 509, 170, and 420. Local 75 succeededand took over administering the collective-bargain-ing agreementstowhich the predecessor; Localshad previously been signatory. Local 75 received aprorated share of the general funds of the affectedlocals in proportion to the contributions made bythe members transferred to -Local 75..:rwiIt is undisputed that in 1984 the;International wasaware thatLocal 75was having internal and finan-cialproblems.Thus theInternational appointedLeon :Razee to investigate the situation. On De-cember 20,. -1984,Razeemet with officers of Local75 and determined that Local 75 was operating at amonthly._deficit,of approximately $5000. Razee fur-ther determined that,there was a strained relation-ship between the officers of Local 75 and the busi-ness nsanager,and business representative.After, meeting withRazee,the officers voted toperform. their duties without pay and further votedto put before the general membership a recommen-dation to,increase dues. Razee concluded that thiswould probablybe "too little too late"to save theLocal. i., . ,In early 1985,Razee met with representatives ofLocals 75,408,..and509 todiscuss the assets and li-abilitiesof ,Loral 75.During these discussions,Locals 108 and .509 agreed that in the event of amerger,they would "in someway take care of theliabilities,",including any and all future costs inconnection with the Benavidez-Lynn case.Although Local 75 expressedan opinionthat if amerger were necessary it would like to merge com-pletelywith Local 509, Edward Carlough, theInternational president, determined thatLocal 75would be merged in part with Local 108 and inpart with Local 509 and"[i]n view of the fact thatboth localsare receiving members from formerLocal 75,itwas determined that it would be fair topro rate equally any present and/or future expensesor liabilities. . .between local unions."Pursuantto themerger terms,Local 509 ob-tained trade jurisdiction over the industrial andsign segments of the industry, and Local 108 ob-tained trade jurisdiction over the kitchen segmentof the industry. Members of Local 75 employed byan employer in one of the affected segments wereautomatically transferred to the appropriate local.Local 75's sole business representative was trans-ferred to the staff of Local 509, as were two execu-tive board members,one from the sign and onefrom the industrial segment of the industry. Local509 was instructed to retain one of the three cleri-385cals previously employed by Local 75, and Local509 received the titles and two automobiles ownedby former Local 75. The merger further providedthat Locals 108 and 509 assumed the responsibilityfor representing the members previously represent-ed by Local 75, and that they were to assume thecollective-bargaining relationships previously en-joyed by Local 75.EffectiveMarch 1, 1985, Locals 108 and 509commenced representing the members previouslyrepresented by Local 75 and stepped. into Local75's shoes with respect to administering the collec-tive-bargaining agreementsto which Local 75 hadbeen signatory. Locals 108 and 509 thereafter con-tacted the signatory employers to negotiate succes-sor contracts; however,in several instances the sig-natory employers refused to recognize Locals 108and 509 as the collective-bargaining representativefor their employees.In such instances the Respond-ents filed unfair labor practice charges against theemployers alleging a refusal to bargain.The Gener-alCounsel refused to issue any complaints; howev-er, concluding that Locals 108 and 509 were notSection 9 representatives because,under what wasthen Board law regarding voter eligibility in unionmerger and affiliation elections, 7Locals 108 and509 could not demand recognition from the em-ployers who hadrecognizedLocal 75.The judge, in. considering the above-describedfacts, found that Locals 108 and 509 were not legalsuccessors to Local 75 and thus could not be foundliable to remedy Local 75's unfair labor practices.The judge acknowledged that the Board had ap-plied the successorship doctrine to a labor organi-zation in one instance,8 but he distinguished thatcase from the instant case and reasoned that thesuccessorship logic simply does not fit well whenapplied to labor organizations.For the followingreasons,we disagree.InPermaVinylCorp.,164NLRB 968, 969(1967), enfd. sub nom.U.S.Pipe & FoundryCa v.NLRB,398 F.2d 544 (5th Cir. 1968),9 the Boardestablished its successor doctrine holding that "onewho acquires and operates a business of an employ-er found guilty of unfair labor practices in basicallyunchanged form under circumstances which chargehim with notice of unfair labor practice chargesagainst his predecessor should be held responsible7TheGeneral Counsel reliedonFurrsCafeterias,268NLRB 988(1984), and F.W.Woolworth Co.,268 NLRB805 (1984). The holding inthose cases that a union merger or affiliation vote violated due-processstandards if nonmembers were not eligible to vote was overruled by theSupreme Court inFinancial InstitutionEmployees Local 1182,475 U.S.192 (1986).°MetallicLathersLocal 46 (CementLeague),259 NLRB 70 (1981), enf.denied on other grounds 727F 2d 234 (2d Cir.1984).°See alsoGolden State BottlingCa v. NLRB,414 U.S168 (1973). 386DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDfor remedying his predecessor's unlawful conduct."The Board reasoned that although the successorwas not party to the unfair labor practices,signifi-cant policy reasons mandated that the successor beheld responsible for remedying the predecessor'sunlawful practices.Thusthe Board inPerma Vinyl,supra at 969,reasoned:When a new employer is substituted in the em-ploying industry there has been no real changein the employing industry insofar as the vic-tims of past unfair labor practices are con-cerned,or the need for remedying those unfairlabor practices.Appropriate steps must still betaken if the effects of the unfair labor practicesare to be erased and all employees reassured oftheir statutory rights.And it is the successorwho has taken over control of the businesswho is generally in the best position to remedysuch unfair labor practices most effectively.The imposition of this responsibility upon eventhe bona fide purchaser does not work anunfair hardship upon him.When he substitutedhimself in place of the perpetrator of the unfairlabor practices,he became the beneficiary ofthe unremedied unfair labor practices. Also,his potential liability for remedying the unfairlabor practices is a matter which can be re-flected in the price he pays for the business, orhe may secure an indemnity clause in the salescontract which will indemnify him for liabilityarising from the seller's unfair labor practices.The Board's successorship doctrine was extendedto an international union's acquistionof anotherinternationalunion inMetallicLathers Local 46(Cement League),259 NLRB 70 (1981),enf. deniedon other grounds 727 F.2d 234 (2d Cir. 1984).There,the Board concluded that there was nopolicy reason not to apply thePerma Vinyldoc-trine in the context of union affiliation because thepolicy reasons for having a successorship doctrineremain the same-victimsneedameaningfulremedy,the successor organization is the only or-ganization capable of remedying the unfair laborpractices,and the "employing industry"has notchanged-that is,in the eyes of the victims, theunion remains the same.1010 The Board recently applied its successorship doctrine inLocal MineWorkers Local9639(Beth-Elkhorn),284 NLRB 323 (1987),inwhich itfound that Local 5741 became a successor to Local 9639, when, afterLocal 9639 entered bankruptcy proceedings,Local 5741 assumed Local9639's representation obligations with respect to the same employees atthe same location;Local 5741 administered the same collective-bargain-ing agreeement without any hiatus,Local 5741 succeeded to the onlyasset of Local 9639-the future dues obligations of its former members;some Local 9639 leaders, particularly mine and safety committee mem-bers, continued to serve for Local 5741; and Local 9639'smembers trans-ferred to Local 5741.The judge distinguishedCement Leaguefrom theinstant case on the grounds that there the LatherInternationalUnion merged with the CarpentersInternational Union but was able to remain virtual-ly intact as a subdivision of the Carpenters. Here,Local 75 merged into two different unions and didnot retain any separate identity in either union. Thejudge further found that in the situation here, sev-eral of thePerma Vinylconsiderations are missingbecause:(1)Locals 108 and 509 cannot be seen as"beneficiaries" of Local 75's unfair labor practices;(2) the locals are not part of an"employing indus-try to be regulated";and (3)although Locals 108and 509 are a "source of redress," they did nothave the opportunity to adjust the "price" of ac-cepting Local 75's liabilities.Thus,although theyaccepted Local 75's liabilitiesunder Carlough's di-rective,that acceptance was voluntary and unsup-ported bycontractual consideration.The judge fi-nally concluded that any attemptto find that Local75 was merged into Locals 108 and 509 by meansof a third-party beneficiary contract executed bythe International and Locals 108 and 509 must failbecause the International did not have the author-ity to transfer Local 75'sSection 9(a) representa-tive status to a different local. Therefore,since theInternational's transferof Local 75'sassets (i.e.,membership,contracts,and dues-checkoff authori-zations)was lessthan perfect, it would beunfair toconclude that the acquiring Locals were,neverthe-less, required to perform their contractual obliga-tions.We find thejudge's analysis unpersuasive.First,we find the distinction made between this case andCement Leagueto be inconsequential.The Board'sdecision inCement Leaguein no way centered onthe fact that the Lathers continued to exist as asubdivision.In fact,although the administrativelaw judge in that case had issued an order againsttheLathing Subdivision of the Carpenters, theBoard expressly rejected that order and found thatthe existence of the Lathers, as a subdivision of theCarpenters,was neither alleged nor litigated. Thus,the Board found that the Carpenters' liability wasbased solely on its status as a successor to theLathers.We further find, contrary to the judge, that thePerma Vinylconsiderations are present here. HereLocals 108 and 509 may indeed be the beneficiariesof unlawful labor practices allegedly committed byLocal 75. Although in the employer-successorcases the successor may benefit from the antiunionatmosphere created by the predecessor, in theunion-successor case, such as the one here,the suc-cessor may benefit from the unlawful antidissidentatmosphere created by a predecessor union. If SHEET METAL WORKERS LOCAL 75 (OWL CONSTRUCTORS)indeed the Charging Parties were unlawfully disci-plined because of dissident activities,Locals 108and 509 could benefit because such practices wouldcertainly dissuade dissident activity among theirmembers. I IAlthough the "employing industry to be regulat-ed" language from thePerma Vinyldecisionmaynot literally apply in the union-successor situation,we find that the reasoning behind the language isjust as applicable in the union setting.Granted theUnions here are not functioning as employing in-dustrieswith respect to Lynn and Benavidez.However,as entities that represent employee inter-ests,they are subject to regulation under the Na-tionalLabor Relations Act and are susceptible ofbeing found guilty of violating employees'Section7 rights,just as employers are. In either case, whenone entity succeeds another but continues to oper-ate in a manner that is substantially unchangedfrom the perspective of employees,it is appropriateto call on the successor entity to remedy at leastthose violations of employee Section 7 rights ofwhich it has knowledge.Finally,although Local108 and 509 may nothave bargained over their"purchase price" for theassetsofLocal 75,we find that it neverthelesswould advance the purposeof the Act to find thatLocals 108 and 509 provide a "source of redress"in the instant case.Although Locals108 and 509may not have bargained in the traditional sense forthe assetsof Local 75, they clearlywere involvedin the discussions concerningLocal 75's problems,and in fact the record reveals that they both agreedto assume the liabilitiesof Local 75in the eventLocal 75 wasmerged into Locals 108 and 509.Furthermore,there was consideration for their as-suming such liabilities in that they also obtained theassetsof Local 75.Hence,as Locals 108 and 509were clearly aware of Local 75's potential liabil-ities,there is no indication that they were surprisedby this action.As the judge found inBeth-Elkhorn-It is true,unlike in employer successorship sit-uations,Local 5741 couldmake no "adjust-ment in purchase price"to compensate for thebackpay obligation of the predecessor.Howev-er, it was not compelled to assume representa-tionof formerLocal 9639'smembers with11Although the judge seems to find that the transferees'ability to de-cline to transfer to Locals 108 or 509 in some way lessens Local 108 and509's ability to benefit from the unfair labor practices allegedly commit-ted by Local 75,we question how free the transferees were to declinemembership in Locals 108 and 509 It n. likely that they obtained employ-ment through their respective hiring halls and may well have been re-ferred to jobs under contracts with union-security clauses.Furthermore,we see little relevance in this factor,if indeed true.Employees likewisealways have the option of not working for a successor employer,but theBoard does not find that that diminishes the successor's ability to benefitfrom a predecessor's unlawful labor practices387their employer,and may not in equity nowescape thatLocal'sremedial obligations ofwhich Local5741was aware.[284 NLRB at327.]Accordingly,we find that Locals 108 and 509 canbe held as a"source of redress" to remedy theunfair labor practices allegedly committed byLocal 75.Therefore,we find that Locals 108 and 509 aresuccessorsto Local 75,and we remand this case tothe judge for consideration of the merits of thecomplaintallegations. lzWe also reverse thejudge's dismissal of the complaint against Local75-a dismissal that had been predicated on the ap-parent absence of any entity that could remedy anyviolations that might be found.Because we havefound Locals 109 and 508 to be successors for re-medial purposes,there is no reason for dismissingthe complaint against the entity that allegedly com-mitted the unfair labor practices that Locals 108and 509 would be called on to remedy.ORDERThe National LaborRelations Board orders thatthe complaintsinCases21-CB-8621, 21-CB-8717,and 21-CB-9209 bereinstated and this proceedingbe remanded to Administrative Law Judge JamesM. Kennedy in accordancewith thisdecision.IT IS FURTHER ORDERED that the judge shall pre-pare andserve on theparties a supplemental deci-sion containing findingsof fact,conclusions of law,and a recommended Order in lightof theBoard'sremand.Following serviceof suchsupplementaldecision on the parties,the provisions of Section102.46 of theBoard'sRules and Regulations shallbe applicable.12We note that the Respondents have filed a motion for dismissal or inthe alternative a more definite statement concerning the alleged hiringhall violationsWe do not address the merits of that motion and leave itopen for the judge's consideration on remandORDER DISMISSINGCOMPLAINTSSTATEMENT OF THE CASEJAMES M. KENNEDY,Administrative Law Judge. Thisproceeding originally consisted of a consolidated com-plaint againstLocal75 alleging that it had committedthree discrete types of unfair labor practices:1.hiringhall violations against undetermined victims, 2. independ-ent threats and coercion against Charging Parties Lynnand Benavidez, and 3.unlawful union discipline imposedon Lynn and Benavidez. At the initial hearing, on De-cember 5, 1984,Idismissed the union discipline allega-tion on 10(b)grounds.I then grantedLocal75'smotionfor a bill of particulars regarding the hiring hall while in- 388DECISIONSOF THE NATIONALLABOR RELATIONS BOARDdefinitelypostponing the hearing until the General Coun-sel issued the bill.The bill was not issued until Septem-ber 4,1985, on my setting a deadline on August 21, 1985.On September 16, 1985,Local75's counsel moved todismiss the original complaint on mootness grounds as-serting thatLocal 75 hadbeen dissolved on March 1,1985, and that no entity existed capable of remedying theunfair labor practiceseven if theyhad been committed.The GeneralCounsel opposed asserting that Locals 108and 509 had become legal successors.Idecided to hold ahearing on the motion to dismiss.That hearingwas heldon December17, 1985.In the meantime,on October11, 1985, the GeneralCounsel issued a complaint in Case 21-CB-9209 againstLocals108 and 509 as well as their parent InternationalUnion.Igranted the GeneralCounsel'smotion to con-solidate the two complaints.The newcomplaint real-leged thatLocal 75 hadcommitted the same three dis-crete unfair labor practices:1. the hiring hall violations(expanded to track the recentlyfiled billof particulars);2. thesame restraint and coercion;and 3.the same uniondisciplinematter.Locals108 and 509 moved to dismissthe last(joined by the International in its answer) on10(b) grounds.On December 10, I issued an order grant-ing that motion and partially dismissed the complaint inCase 21-CB-9209.Still remaining for resolution in both cases are the firsttwo issues,Local 75's alleged hiring hall abuse and cer-tain questions of its supposedly having illegally restrainedand coercedLynn andBenavidez.Locals108 and 509are not alleged to have committed any of these violationsin the first instance.The International is alleged only as aparty to the internal union discipline portion,previouslydismissed.Insofar as these three entities are concernedthey are not accused of being involved inLocal 75's re-maining allegedmisconduct,'although theGeneralCounsel contendsLocals108 and 509 are responsible assuccessors to make whole any individual who lost an em-ployment opportunity due toLocal 75's alleged mishan-dling of its hiring hall.2Thesetwo locals deny they aresuccessorsto Local 75and they havemoved fordismis-sal of the entire second complaint.11.THE FACTSAt the December 17, 1985 hearingregardingthe cur-rentstatusof Local 75 and whether Locals 108 and 509are legal successors, the facts may be summarized as fol-lows:International President Carlough'sDirectiveLocal 75 waschartered as a local union by the SheetMetalWorkers International Association,AFL-CIO in1974. It drewitsmembership from several sister locals inthe greaterLos Angelesarea.It represented employees'With the dismissal of the internaldiscipline allegation,and in the ab-sence of anyfurther allegation against it,there is nooutstanding com-plaint againstthe International Union.2 It should be noted thatnowhere has the General Counsel stated thename of any potential hiringhall dispatchee who is allegedly entitled tobackpay. His bill of particulars names only individuals who were actuallydispatched, not those denied job referrals.in threedifferentindustries,the food equipment manufac-turing industry,the electric sign industry, and the so-called industrial industry.Its businessoffice wasin SantaFe Springs.In late 1984Local 75's financial and internal politicalproblems became so severe that International PresidentEdward J.Carlough assigned a representative fromPhoenix,LeonRazee,to review the situation and tomake recommendations to resolve them.InDecemberand January, Razee filed reports showingthat Local 75was operating at a $5000-per-month loss which it wasunlikely to correct.He also estimated that it had assets ofabout $110,000 cash,3 nearly 700active members,2 auto-mobiles, and an interest in a trainingfacility"whollyowned" by the jointapprenticeship training committee, aseparate entity.Its liabilities included the salaries of onebusiness representative and three clericals,office rent,two strikes costing $1200 per week,and the potential li-ability in the instant NLRB case(which had just begun).Razee reportedthat thecurrent leadership was ineffectu-al and could not dealwith the problems.Razee recommended transferring the industrial shops,the business agent, the cars, and the training facility toLocal 509.He recommended transferring the sign shopsand the food equipment shopstoLocal 108.He madeother detailed recommendations as well.Carlough, how-ever,did not follow them all,particularly the trade juris-diction recommendation.On February8, 1985,by letter toall three locals, Car-lough announced that on March 1, 1985, he was transfer-ring the trade jurisdiction over the industrial and signshopsto Local 509and the trade jurisdictionover thefoodequipment manufacturing shops to Local 108.He did followRazee's recommendation that retiredmembers be given theirchoiceof locals and determinedthat each member be transferred with full membershipcredit.He also directed an audit ofLocal 75's books andrecords for the purpose of determining a pro rata distri-bution of assets and liabilitiesto Locals108 and 509. Inaddition he transferredthe Local 75business representa-tive toLocal 509,honoring a requestfrom Local 509'sbusiness manager. The business representative's employ-ment terms were to be the same asthose of other Local509 representatives.Carlough also directed that Local 509 allow two ofLocal 75's executive board members to become execu-tive boardmembersof Local 509,one each to representthe two segments being addedto Local 509.He did notissue a similar directiveto Local 108.He also directed the acquiring locals initially to honorthe Local 75dues structure, but said they must meet theminimum dues as set forth in the International constitu-tion no later thanJuly 1, 1985.Because this involvedaveraging building trades pay scales with those in otherindustries, as dues are tied to the hourly pay rate, itmeant a dues increase to all former Local 75 memberswithin 3 months.' Roughly two-thirds of that amount consisted of a strike fund raisedby special assessment That fund cannot be considered as part of Local75's general fund for it is not the product of dues or operating assess-ments It is,instead, an employee asset SHEET METAL WORKERS LOCAL 75 (OWL CONSTRUCTORS)Local 509 wasgiven the two automobiles and theofficefurniture and equipment.Carlough directed thatLocal 75's office lease be canceled if possible and, if not,the rent shared by both locals on a pro rata basis. He di-rected Local 509 to hire one of Local 75's three clericals,but did not direct Local 108 to hire any.Severance ex-penses of the clericals were to be borne by each on a prorata basis.He concluded by directing Locals 108 and 509 toadopt Local 75's contracts in their newly acquired tradejurisdictions and required them to assume joint responsi-bility for Local 75's debtsand obligations,unpaid rent,or judgmentsfor backpay "in suits or other administra-tive proceedings,"i.e.,NLRB Cases 21-CB-8621 and21-CB-8717 involved here. Finally Carlough stated thatthe books,records, securities,titles,bank accounts, etc.,were to be transmitted to the International's general sec-retary-treasurer for later apportionment to Locals 108and 509.He concluded his directive by assertingLocal75's dis-solution was necessary because it had become an ineffec-tive representative due to internal strife, had lost mem-bers, and had failed to assist its employers in meetingnonunion competition.He could find no effective leader-ship at Local 75. He said the transfer to Locals 108 and509 would improve work prospects and provide thoseemployees with strength and capable,self-sufficient lead-ership.He also asserted that merging various trade juris-dictions in single,larger locals was consistent with theInternational'scurrentpolicyof having fewer, butstronger,local unions having the financial resources ade-quately to represent the membership.The Dissolution of Local 75To carry out his directive,International President Car-lough ordered his Representative Razee to oversee thedissolution and transfer of the membership and propertyas he had directed.Beginning on February 8, 1985,Razee took control ofLocal 75 and began todismantleit.The collective-bar-gaining agreements in all three industries were about toexpire.In late February he wrote letters to all the em-ployers advising them of the"merger and division" ofLocal 75.He notified each employer that its unit em-ployees' union memberships were being transferred toeither Local 509 or Local108 asappropriateand saidthat the acquiring local would be charged with servicingthose employees,the firm,and the remainder of the col-lective-bargaining contract.He advised that contract re-newals and extensions were to be the responsibility ofthe acquiring union. He concluded by telling the employ-ers the name of the acquiring local's business manager,his address,and his telephone number.Similarly,Razee sent letters to the Local 75 member-ship advising them of the change.Most appeared to haveaccepted it without protest,although approximately 80sign shop employees filed a petition asking to be placedin Local 108 rather than Local 509.Their petition failed.On March 1, 1985, Locals 108 and 509 began collectingduesfrom former Local 75 members, principally byRazee's having asked the employers to treat theLocal 75389checkoffauthorizations as authorizations to the acquiringlocals.He also asked the trustees of the joint apprenticeshipprogram to merge Local 75's program with that of Local509, and they did so.Razee then transmitted to the International's secretary-treasurerLocal 75's receipt books, union labels,minutebooks,the official seal (after destroying it), its originalcharter,credit cards(after destruction),bank statements,canceled checks, other financial records, and a copy ofthe final audit.In addition he transmitted the strike fundbalance of$66,710 to the International.It is not entirelyclear whether this fund was later remitted to Local 108or 509 on a pro rata basis but it appears to have been. OnMarch 12, Razee forwarded the last amount of cash,$6742,left in Local 75's bank accounts to the Interna-tional.InMay,an additional$40 was discovered andalso transmitted to the International.Beginning in June,the International began sending checks to Locals 108 and509 representing moneys formerly held by Local 75. TheInternational sent Local 509 a totalof $34,545. In July itsent $38,955 to Local 108. Although the documentationis less than clear,most of this seems to have been strikefund money and seems to have remained earmarked forthat purpose.Razee discharged all three clericals on March 2, 1985,although one was transferred to Local 509.Both Localswere told to honor a severance pay grievance later filedon behalf of the clericals by their Union, Local 30,OPEIU.Likewise all the elected officers were released.With respect to the collective-bargainingprocess,Local 509,with its original office in Riverside,had beendirected by Carlough to hold meetings on an alternatingbasis in both Riverside and Buena Park to better accom-modate the new members. In early March it sent a ques-tionnaire to its new members asking what they wanted inthe new contract.It also advised the employers boundby the Local 75 contractof the merger and attempted toopen them for renegotiation. Local 108 sent similar let-ters to the employers in its new trade jurisdiction.Local 75,until its dissolution,had been the exclusivecollective-bargaining representative as defined by Section9(a) of theAct of thesheet metal employees employedby 56 or 57 employers. Twenty-five were food equip-ment shops,whose jurisdiction was given to Local 108;19 or 20 were industrial shops, and 11 were sign shopswhose jurisdiction was givento Local 509.All of the Local 75 collective-bargaining contractswere due to expire on June 30,1985.Assuming thatLocal 75's demise did not cancel its collective-bargainingcontracts on March 1 by operation of law, they had only4 months left when Local 75 was dissolved.The parties have stipulated that Local 509, as of thedate of this hearing,December 17,1985, had signed col-lective-bargaining contracts with all but two of the signshops; furthermore, it appears that it now has contractswith all but seven industrial shops.Local 509 sought tobe declared Local 75's successor under Section 9(a), byfiling refusal-to-bargain charges against two employerswith the Regional Director.However,the Regional Di-rector rebuffed that effort on the ground that the mem- 390DECISIONSOF THE NATIONALLABOR RELATIONS BOARDbership had not been permitted to vote on the issue. Sheheld that Local 509 was not the 9(a) representative ofthe employees of those two employers, Industrial SheetMetal and Benner Sheet Metal. Local 509's majoritystatuswas also challenged by S & R Industrial SheetMetal, Industrial Sheet Metal Fabricators of California,Brother's Sheet Metal, and Kruse Metals Mfg. Co.Local 509 filed election petitions with the Board seek-ing elections at Kruse and Industrial Sheet Metal Fabri-cators of California. Although elections were conducted,Local 509 lost each.At the time of this hearing Local 108 would not stipu-late that it had reached contracts with any of the foodequipmentmanufacturers. The General Counsel made noother effort to prove their status except to ask for thestipulation.The recordis silentregarding the status ofthose negotiations, if any, althoughAmerican FoodService has challenged Local 108's claim to 9(a) succes-sorship.Furthermore, the dissolution was not done in secret.The Board's Regional Office was notified in January1985 that dissolution was under consideration and laterthat it was being carried out. Despite that notice theGeneral Counsel did not seek to seize Local 75's assetsto preserve them to satisfy any backpay claims.II.CONCLUSIONSA. Dissolutionof Local 75The firstquestion to be answered is whetherLocal 75still exists in any form.After theabove evidence was re-ceived counsel for the General Counsel was asked if henow conceded that Local 75 had been dissolved. He re-fused.Nonetheless,in his brief he makes no contentionthat it has not been dissolved.In fact,the entire focus ofhis brief is to argue that Locals 108 and 509 are Local75's legal successors.It appears that he now concedes,by implication,the facts of dissolution.Certainly the evidence to that effect is overwhelmingand clearly demonstrates that Local 75 has been dis-solved.SinceMarch 1,1985,ithas had no officers, nomembers, no money,no employees, and is no longer inthe business of negotiating and/or administering collec-tive-bargaining contracts on behalf of employees it repre-sented.On June 30,those contracts expired and were notrenewed byLocal 75.Even the very symbol of its exist-ence,its seal,has been destroyed.I have no hesitation infinding that Local 75 was dissolved on March 1. More-over, the dissolution seems to have been the result of anhonest purpose and has not been shown to be an effort toevade any responsibilities under the Act. Indeed, theGeneral Counsel does not so contend.Ifind,therefore,that Local 75 was dissolved on March 1, 1985.B. The SuccessorshipQuestionThe harderquestion is whetherLocals108 and 509may be found to be legal successorsto Local 75 for thepurpose of remedyingLocal 75's alleged misconduct.Before its 1967 decisioninPerma Vinyl Corp.,164 NLRB968 (1967),4 the Board had held that "bona fide purchas-ers" of ongoing businesses were not obligated to remedythe unfair labor practices of the seller. SymnsGrocer Co.,109 NLRB 346 (1954). InPerma Vinylthe Board, per-suaded by the apparent injustice to illegally dischargedemployees, noted that successors, even with knowledgeof the predecessor's unfair labor practices, were not obli-gated to reinstate those employees, much less pay themany backpay. It decided that theSymns Grocer Co.policywas too harsh, for it did not offer such employees ameaningful remedy. Finding authority to extend liabilityto the purchaser in the discretionary remedy language ofSection 10(c) of the Act, as well as in the successors andassignslanguage found in Rule 65(d) of the FederalRules of Civil Procedure,5 the Board asserted that itwould effectuate Federal labor policy to overruleSymns,saying:6To further the public interest involved in effectuat-ing the policies of the Act and achieve the "objec-tives of national labor policy, reflected in estab-lished principles of federal law," we are persuadedthat one who acquires and operates a business of anemployer found guilty of unfair labor practices inbasicallyunchanged form under circumstanceswhich charge him with notice of unfair labor prac-tice charges against his predecessor should be heldresponsible for remedying his predecessor's unlaw-ful conduct.Itbuttressed that language noting that the purchaser,though not a party to the unfair labor practice, nonethe-less had become part of the "employing industry" to beregulated. The Board asserted that when a new employ-er has been substituted for the old in the same employingindustry no meaningful change in the employing industryoccurs insofar as the victims of the unfair labor practicesare concerned. It observed that the purchaser was in thebest position to remedy a discharge, by reinstatement tothe "employing industry" and by making a backpay pay-ment. The Board said this would work no real hardshipon a purchaser because when he substituted himself forthe perpetrator of the unfair labor practices, he becamethe beneficiary of the illegal conduct. Finally, it conclud-ed, since the purchaser had knowledge of those unfairlabor practices, he could easily adjust the price in thecontract for the business being purchased to cover suchliability.Both the predecessor and successor were to beheld jointly and severally liable under this doctrine. Ulti-mately the Supreme Court agreed with the Board's logicinGolden State Bottling v.NLRB,414 U.S. 168 (1973).That same logic, however, when applied to local labororganizations simply does not fit well. It is true that theBoard has applied thePerma Vinyldoctrine in the onereported case involving union mergers,Metallic LathersLocal 46 (Cement League),259 NLRB 70 (1981), enf.denied on other grounds 727 F.2d 234 (2d Cir. 1984).4Enfd.sub nom.U.S. Pipe & FoundryCo.P.NLRB,398 F.2d 544 (5thCir. 1968).SSeeRegal KnitwearCo. v NLRB,324 U.S 9 (1945).6PermaVinyl,supra at 969 11SHEET METALWORKERSLOCAL 75 (OWL CONSTRUCTORS)The factsof that case,however,are dissimilar to thosepresented here.The case involved the merger of theLathers International Union with the Carpenters Interna-tionalUnion.As a result of extensive negotiations be-tween the two, the Lathers remained virtually intact as asubdivision of the Carpenters though no longer a sepa-rate legalentity.The continuedvisibilityof the dissolvedunion inCement Leagueeasily led the Board to concludethat the Carpenters International Union wasa PermaVinylsuccessor.UnlikeCementLeaguethe so-called merger here didnot result in a shadow Local 75 appearing within eitherthe Locals108 or 509 frameworks.Although Carlough directed Local 509 was to hireLocal 75's business representative,itsbusinessmanagerhad requested him, and could have hired him withoutCarlough's directive.The directive did force Local 509to accepttwo of Local75's executive board members(who volunteered).None of these three was involved inLocal 75's alleged unfair labor practices and none wastakenon Local 75's terms.Local 108 was not even re-quired to accept anyof Local 75's officials except asrank-and-file members.Moreover, significantPerma Vinylconsiderations aremissing.First,Locals108 and 509 cannot be seen asbeneficiariesof Local 75's unfair labor practices. In theemployer-successor cases suchasPerma Vinylthe succes-sor benefitedfrom theantiunion atmospherecreated bythe predecessor.Thatatmosphere disadvantaged theUnion incollectivebargaining and tended to chill em-ployee conduct protected by Section7, therebylesseningthe risk of unionization.No similar impact can be seenhere.The substitutionof the twounions here created en-tirely new intraunion atmospheres.Officersnew to thetransferredmembership,unbeholdentoLocal 75's offi-cers,were presentedto the old Local75membership.Moreover,those transferees were free to decline Locals108 and 509's offer ofmembership altogether.Thus, evenif these two localsbenefitedby an expanded membershipbase,they cannot be said to have gained an advantagecreated byLocal 75's unfair labor practices.The second dissimilarity is the"employing industry tobe regulated"concept. InPerma Vinyland similar casesone business entity substituted itself for another and theaffected employees continued to work without significantinterruption or change.It is true that inCement Leaguethe Board paid lipservice to that concept, yet its useseems most inappropriate there as it doeshere.Laborunions are not members of the employing industry as theconcept was usedinPerma Vinyl.They are not, first ofall,commercial businesses.Instead of profiting from thegross product of the industry, theyseek to regulate theemployment conditions of the employees they represent.Their business is one of employee representation,not em-ployment itself.Thus,while it is easy to refer to the em-ploying industry in substitutions of business entities forone another,it is not so easy to say the same when oneemployee representative is substitutedfor another.Whenthat happens the employment of represented employeessimply remains with the same legal and economic entity,the employer.391Indeed,the Board itself is in the business of providinga means of changing bargaining representatives throughthe election process.It conducts representation electionsand grants or denies 9(a) status based on the outcome. Italso will recognizeor denythose rights based on an un-coerced proof of majoritywithout an election.If thoseproceduresare followedand a new 9(a) representative isselected,it is beyond doubt that the "successor"becomesinsulated from anyPerma Vinylliability created by theunfair labor practices of the ousted union.Such changesare hardly of the technicalvarietywithwhichPermaVinylis concerned.Similarly, here,the International's at-tempt to reassignLocal 75's 9(a) status to Locals 108 and509 was hardly a meaningless change of bargaining rep-resentative.All three "acquirers"are entities separatefrom Local 75 for it haslong been held that local unionsare not simply arms of their parent international union.ElectricalWorkers IBEW (Franklin Electric),121NLRB143 (1958),citingMineWorkers v. Coronado Coal Co.,259 U.S. 344, 395 (1922). That "separateness" forcedLocal 509 toorganize some employers ab initio. It isclear,therefore,that a concept of economic continuitysimilar tothePerma Vinylemployingindustry concept isnot to be found here.The last statedPerma Vinylconsideration is "source ofredress."It is truethat Locals108 and 509 are on thescene andcould be viewedas an equitable source of re-dress, but unlike thePermaVinylsuccessor they havehad no opportunity to adjustthe "price"of their accept-ing Local75's remains.As previouslynoted this was nota commericalbuy-sellcontract.Itwasan effort by theInternationalto correcta representational vacuum beingcreated asLocal 75 followeda path of self-destruction.Two choices faced theInternational.It could either haveletLocal 75 destroyitself,leaving its members high anddry or it could try tosave what was left by transferringmembers to other locals. It chose the latter course but indoing so gave the acquiring localsfew options. Theycould accept or reject PresidentCarlough'smandate, butif they accepted they could not adjust any purchase priceas can buyers falling under thePerma Vinyldoctrine. Itwas a take-it-or-leave it proposition.Indeed,if they hadany input at all into the takeover process it was onlythrough statements to Razeeor Carlough. Afterconsid-ering their limited input,Razee made independent rec-ommendations which Carlough did notfully follow.Locals108 and 509's requests,which wereminimal, canhardly becharacterized as the sort of negotiations lead-ing to a sale.Theirsubsequent acceptance of Carlough'sterms is more in the nature of accepting a gift than it isin the nature of a purchase.Thus,althoughCarlough requiredtheLocals toassume Local 75's liabilities,includingthose Local 75might suffer as a result of these unfair labor practices, itcannot be said thatthe Localshad contractually obligat-ed themselves to assumeLocal75's debts or judgments.In fact Locals 108 and 509's acceptance of the liabilitiesunder Carlough's directives appear to me tobe the ac-ceptance of a volunteer,unsupported by contractual con-sideration.Volunteersare not usually liablefor the debtsof others,absent some sort of detrimental reliance, not 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDseen here. Moreover,the preexisting debts of another areinsufficient consideration to make such a promise an en-forceable contract.The GeneralCounsel argues,however,thatoneshould not be able to accept the assets of the perpetratorof unfair labor practices without also accepting its liabil-ities and that Locals 108 and 509's acceptance of Car-lough'This raises the finalPermaVinylconsideration,unsaidthere or in any of the cases in its line, but clearlypresent.Thatis the presence or absenceof privity be-tween the successor and the predecessor.?First,I shouldobserve that in everyPermaVinyltypesuccessor case,includingCement League,there is direct privity betweenthe predecessor and the successor.Thisisusually foundin the buy-sell contract,but is sometimes present throughoperation of law,i.e.,a bankruptcy trustee or takeoverby a secured creditor.Clearly,here,Locals108 and 509had no privityof contractwith Local 75. They wereseparate entities.Franklin Electric,supra.Both acquiredtheir rights,such as they are,from the International.They had nonegotiations whatsoeverwith Local 75. Itis true that both lookedat Local 75with some care afterthe International began to sense thatLocal 75 was fail-ing. Both knew they were likely recipientsof Local 75'sremains and wished to assure themselves that they wouldnot be saddled with an albatross.Presumablythey couldhave rejected the International'slargessehad theywished.Even so,unlike thePerma Vinylsuccessors theydid not negotiate with their predecessor.Consistent withthe privityrequirement isSouthlandMfg.Corp.,186NLRB792, 805 (1970), acase dismissing a claim ofsuccessorship liability.In that case the successor ac-quired a moribund business from a middleman,the SmallBusiness Administration,well after the predecessor hadstopped operating.As thesuccessor had no privity withthe predecessor,the Board held the successor was notobligated to remedy the unfair labor practices committedby the previous operator.A study of thePerma Vinylline of cases,therefore,clearlymandates the conclusionthat privitybetween the predecessor and the putativesuccessor is necessary beforePerma Vinylremedial liabil-itywill attach.Accordingly,since it has beenshown thatLocals 108and 509 had no privity with Local 75, I cannot agreewith the General Counsel that one cannot accept theassets of a moribund entity from a middleman withoutalso accepting its liabilities.SouthlandMfg.Co.,supra.Specifically,I conclude that Locals 108 and 509 are notsuccessors within the meaning of thePermaVinyldoc-trine.The General Counsel's final argument is based on the"contractual assumptionof liability"cases suchasLibertyElectronicsCorp.,143NLRB605 (1963), andEmersonElectricCo.,176 NLRB 744 (1969). In those cases,apply-ing third-party beneficiarycontract concepts,the Boardfound that the successor had agreed with the predeces-r The Supreme Court actuallydoes discussprivity as arequirement buteasily foundit in the casebefore it.Golden State Bottling Ca Y. NLRB,supraat 179, 180 Thus it found the rule 65(d) "successorand assigns"language applicable.Had privitybeen absentitseems likelythat theCourt wouldnot have foundsuccessor liabilitysor, as part of the purchase agreement,to pay the prede-cessor's liabilities arising from its unfair labor practices.In these cases not only can privitybe readilyfound, butthey may even be characterized as foreshadowing thePerma Vinylprice adjustmentfactor,for the parties hadforeseen the liability and had adjusted the price to ac-commodate it. In any event there was a clearcut contractsupported by bargained-for consideration designed tobenefit thirdparties-the victims of the unfair labor prac-tices.The same cannot be seen here. I have already foundthat this transaction was more in the nature of a gift,conditional perhaps, but certainly less than a contract.As noted above,there was no privity between Local 75and the two acquiring unions.Moreover, there was nobargained-for consideration creating a contractual rela-tionship.Thusno third-party beneficiary contract wascreated.I should add one final observation here. Even if onemight findan effortto reach a third-party beneficiarycontract here, it appears incomplete.The International,in its directive,toldLocals108 and 509 to administerLocal 75's contracts for their duration(120 days) andtried to posit them as new 9(a) representatives.Further-more,ittried to hand over to the acquiringLocals,through both the contracts and the checkoff authoriza-tions, the mandatory right to collect dues.Neither ofthose effortscould legally have been performed becausethe International could not transfer the 9(a) relationshipenjoyed by Local 75 to anybody.It could not even seizeitfor itself.That is a right reserved for the employees;they, and only they,have the right to determine whotheir exclusive collective-bargaining representative shallbe.No one else, including the president of an Interna-tional union,may lawfully transfer that status to anotherrepresentativewithout proof of uncoerced majoritystatus.Likewise,the International could not force formerLocal 75 members to pay dues to Locals 108 or 509.Neither the union-shop provisionsof the Local 75 con-tracts nor the dues-checkoffauthorizationsto Local 75permitted the acquiring locals to demand dues fromthose members being transferred.Thus,the Internationalcould not,in reality, transfer these Local 75 assets in thesame forminwhich Local 75 had enjoyedthem. TheInternationalUnion's transfer of such assets was there-fore less than perfect. That being the case,one can rea-sonably question whether the alleged third-party con-tract had sufficiently matured to obligate the acquiringlocals to perform their obligations under this supposedcontract,payment ofLocal 75's liabilities. I suggest thatthe "contract"was not fully performed by the Interna-tional and therefore the Locals are not obligated to per-form either.In any event this transaction is, at best,a conditionalgift.If the donees of the gift honor its terms, well andgood.If not,the donor may have its own redress.Eitherway, thirdparties, such as the Board or Local75 back-pay claimants have no enforceable rights against thedonees.I thereforereject theGeneral Counsel's argu-ment that Locals 108 and 509 are obligated by contractto remedyLocal 75's unfair labor practices. SHEET METAL WORKERS LOCAL 75 (OWL CONSTRUCTORS)As Locals108 and 509 are neitherPerma Vinylsucces-sors nor bound by contract to remedyLocal 75's unfairlabor practicesit followsthat the motion to dismiss thecase against them,Case 21-CB-9209,should be granted.C. The Case Against Local 75Remaining to be decided is the question of whether itwould serve any purpose to resume the prosecution ofLocal 75. It has been held that the Board is entitled to aremedy even as against an entity which is no longer inbusiness.See for exampleSouthport PetroleumCo. v.NLRB,315 U.S. 100, 107 (1942);NLRBv.Electric SteamRadiatorCorp.,321 F.2d 733, 738 (6th Cir.1963);Armi-tage Sand& Gravel,203 NLRB162, 166(1973).Thesecases are bottomed on the premise that it serves thepublic policy of obtaining a remedial order against awrongdoer and that a source of economic redress maybe found.Assets can be chased and seized and the pri-vate rights involved may obtain at least partial satisfac-tion.Is that consideration present here?Firstwe shouldlook at the order the General Counsel is seeking. Is itseeking a cease-and-desist order,a make-whole order, orboth?To the extent that it seeks a cease-and-desist orderdealing with the alleged hiring hall improprieties and thealleged restraint and coercion,Local 75's dissolution ren-ders that remedy meaningless.The Board has held cease-and-desist orders against dissolved labor organizationsmoot and unnecessary.SteelworkersLocal 14055 (DowChemical),229 NLRB 302 (1977). Thus the policy isclear that the Board will not issue such an order where,as here, it would be totally ineffectual.I see no reason toproceed for the purpose of issuing such a remedy.With respect to backpay,however,the policy is not asclear.Itmay be that Local 75 assets could be found ifone were to make a thorough search.Yet is counsel forthe General Counsel seeking such an order?Inote thathe has had in his possession since December 1984 all ofLocal 75'shiring hall records, he has known since ap-393proximately January 1985 that Local 75 was in danger ofbeing dissolved,and he has known since February 1985that dissolution was occurring.Yet at no time did theGeneral Counsel take steps to prevent the dispersal ofLocal 75's assets.Moreover,he has never,even in hisbillof particulars,named a single person believed to beentitled to backpay.In light of these facts can it be said that counsel forthe General Counsel even seeks a backpay order? I con-clude,despite any remonstration to the contrary,that hedoes not. If the General Counsel truly sought backpayhe would have attempted to obtain a protective order inthe United States district court and would have promptlyissued a bill of particulars naming at least some hiringhall users supposedly entitled to that remedy.Comparethe remedy issued inPolisWallcovering Ca,262 NLRB1336, 1339(1982). There the Board affirmed an adminis-trative law judge who ordered backpay for the nameddiscriminatee,but not for hiring hall users who were notnamed but who belonged to the class being discriminatedagainst.This case would result in a similar remedy, onlya cease-and-desist order.Even if the General Counsel now seeks a backpayorder one may ask if it is truly worth it.The bill of par-ticulars asserts 174 to 175 referrals,about 85 percent, tohave been improper.Local 75'sremaining assets, iftraced, appear to be small.As a result no private rightswould be adequately satisfied while the expense in seek-ing to satisfy them would be enormous.In this age ofshrinking agency budgets,this pursuit would not be cost-effective.Moreover,the public interest has in fact beenserved.To the extent Local 75 may have been a wrong-doer,itno longer exists and cannot continue to harm re-ferral applicants.Iconclude,therefore,that continuedprocessing of the case against Local 75 would not effec-tuate the policies of the Act.Accordingly,I shall grantthemotion to dismiss Cases 21-CB-8621 and 21-CB-8717.[Recommended Order for dismissal omitted from pub-lication.]